EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)	Please amend claim 4 as follows:
		4.  (Currently Amended)	The flame-retardant electric cable according to 			[claim 4] claim 3, wherein the skin layer has a thickness of from 0.05 to 0.5 		mm.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 10, 2020.  These drawings are approved.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a flame-retardant electric cable having a core comprising at least one electric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed November 10, 2020, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “The subject-matter of the above claims differs from Ebrahimian not only for the above features indicated by the Examiner but also for the type and amount of montmorillonite used in the claimed polymeric composition. In particular, the flame-retardant and halogen-free polymeric composition disclosed by Ebrahimian comprises a nanoclay filler such as montmorillonite wherein the individual particles have a diameter of approximately 1 micron (see col. 2 lines 56-60 and col. 4 lines 2-4), whereas the polymeric composition from which the outermost layer of the claimed cable is obtained comprises a montmorillonite having average particle sizes of from 5 µm to 20 µm. There is no disclosure or hint in Ebrahimian to use montmorillonite having such micrometric particle sizes for the nanoclay filler. On the contrary, the term “nanoclay” indicated in Ebrahimian would suggest to the skilled man to use montmorillonite having nanometric particle sizes (that is lower than 1 micron) rather than micrometric particle sizes of from 5 µm to 20 µm and that the diameter of approximately 1 micron is the upper limit for the particle sizes of the nanoclay filler " is persuasive and therefore claims 1-12 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 12, 2021